Settle, J.
This was a case agreed, and submitted to *193Ms Honor to find the facts, and to declare the law arising upon them. ■
He finds the facts that the principal was appointed to the office of Clerk and Master in Equity, for the County of Chatham in. 1847; and that his appointment was renewed in 1851, and again in 1855.
These facts being established, (and we must say that we concur in the view of the matter taken by his Honor,) the case is relieved of all further difficulty; for it is well settled, that when a term of office is for more than one year, the-honds given for a proper discharge of the duties thereof, at. the time of the appointment and from time to time after-wards, are cumulative during the term of office; Poole v. Cox, 9 Ire. 69.
Per Curiam. Judgment affirmed.